UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-04471 The Value Line Aggressive Income Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: January 31 Date of reporting period: October 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 10/31/10 is included with this Form. Value Line Aggressive Income Trust Schedule of Investments (unaudited) October 31, 2010 Principal Amount Value CORPORATE BONDS & NOTES(72.5%) BASIC MATERIALS(1.0%) $ United States Steel Corp., Senior Notes, 5.65%, 6/1/13 $ COMMUNICATIONS(11.4%) American Tower Corp., Senior Notes, 7.00%, 10/15/17 Cablevision Systems Corp., 7.75%, 4/15/18 Cricket Communications, Inc., 9.38%, 11/1/14 Crown Castle International Corp., Senior Notes, 9.00%, 1/15/15 DirecTV Holdings LLC/DirecTV Financing Co., Senior Notes, 6.38%, 6/15/15 EchoStar DBS Corp., Senior Notes, 6.63%, 10/1/14 Hughes Network Systems LLC, Senior Notes, 9.50%, 4/15/14 MetroPCS Wireless, Inc., Senior Notes, 9.25%, 11/1/14 Qwest Corp., Senior Notes, 8.88%, 3/15/12 Sprint Capital Corp., 8.38%, 3/15/12 Windstream Corp., Senior Notes, 8.13%, 8/1/13 CONSUMER, CYCLICAL(15.9%) AmeriGas Partners L.P., Senior Notes, 7.25%, 5/20/15 ArvinMeritor, Inc., Senior Notes, 8.13%, 9/15/15 Boyd Gaming Corp., Senior Subordinated Notes, 6.75%, 4/15/14 Ferrellgas Escrow LLC/Ferrellgas Finance Escrow Corp., Senior Notes, 6.75%, 5/1/14 Ford Motor Co., Global Landmark Securities, Senior Notes, 7.45%, 7/16/31 Goodyear Tire & Rubber Co. (The), Senior Notes, 10.50%, 5/15/16 Inergy LP/Inergy Finance Corp., Senior Notes, 8.25%, 3/1/16 Lear Corp., 7.88%, 3/15/18 Lennar Corp., Senior Notes, 6.50%, 4/15/16 MGM Resorts International, Senior Notes, 7.50%, 6/1/16 Motors Liquidation Co., Senior Notes, 8.38%, 7/15/33 (1) Payless ShoeSource, Inc., Senior Subordinated Notes, 8.25%, 8/1/13 Pep Boys-Manny, Moe & Jack, Senior Subordinated Notes, 7.50%, 12/15/14 Royal Caribbean Cruises Ltd., Senior Notes, 6.88%, 12/1/13 Principal Amount Value $ United Air Lines, Inc., 12.75%, 7/15/12 $ CONSUMER, NON-CYCLICAL(12.3%) Alere, Inc., Senior Notes, 9.00%, 5/15/16 Avis Budget Car Rental LLC / Avis Budget Finance, Inc., Senior Notes, 7.75%, 5/15/16 Bausch & Lomb, Inc., Senior Notes, 9.88%, 11/1/15 Chiquita Brands International, Inc., Senior Notes, 7.50%, 11/1/14 Community Health Systems, Inc., Senior Notes, 8.88%, 7/15/15 Constellation Brands, Inc., Senior Notes, 7.25%, 5/15/17 Dean Foods Co., Senior Notes, 7.00%, 6/1/16 Humana, Inc., Senior Notes, 6.45%, 6/1/16 NBTY, Inc., Senior Subordinated Notes, 7.13%, 10/1/15 Psychiatric Solutions, Inc., Senior Subordinated Notes, 7.75%, 7/15/15 SUPERVALU, Inc., Senior Notes, 7.50%, 11/15/14 Tyson Foods, Inc., Senior Notes, 7.35%, 4/1/16 DIVERSIFIED(1.4%) Leucadia National Corp., Senior Notes, 7.13%, 3/15/17 ENERGY(15.1%) Arch Western Finance LLC, Guaranteed Senior Notes, 6.75%, 7/1/13 Bill Barrett Corp., Senior Notes, 9.88%, 7/15/16 Cie Generale de Geophysique-Veritas, 7.75%, 5/15/17 Cimarex Energy Co., Senior Notes, 7.13%, 5/1/17 Complete Production Services, Inc., Senior Notes, 8.00%, 12/15/16 Forest Oil Corp., 8.50%, 2/15/14 Frontier Oil Corp., 8.50%, 9/15/16 KCS Energy, Inc., Senior Notes, 7.13%, 4/1/12 McMoRan Exploration Co., Senior Notes, 11.88%, 11/15/14 Newfield Exploration Co., Senior Notes, 6.63%, 9/1/14 Peabody Energy Corp., Senior Notes, 7.38%, 11/1/16 PetroHawk Energy Corp., Senior Notes, 7.88%, 6/1/15 Plains Exploration & Production Co., Senior Notes, 7.75%, 6/15/15 1 Value Line Aggressive Income Trust October 31, 2010 Principal Amount Value $ Regency Energy Partners L.P./Regency Energy Finance Corp., Senior Notes, 8.38%, 12/15/13 $ FINANCIAL(3.8%) CIT Group, Inc., 7.00%, 5/1/16 Ford Motor Credit Co. LLC, Senior Notes, 8.00%, 12/15/16 Principal Financial Group, Inc., Senior Notes, 7.88%, 5/15/14 INDUSTRIAL(7.0%) Alliant Techsystems, Inc., Senior Subordinated Notes, 6.75%, 4/1/16 Baldor Electric Co., Senior Notes, 8.63%, 2/15/17 General Cable Corp., Senior Notes, 7.13%, 4/1/17 Gulfmark Offshore, Inc., Guaranteed Notes, 7.75%, 7/15/14 L-3 Communications Corp., Senior Subordinated Notes, 5.88%, 1/15/15 Terex Corp., Senior Subordinated Notes, 8.00%, 11/15/17 TECHNOLOGY(1.9%) Broadridge Financial Solutions, Inc., Senior Notes, 6.13%, 6/1/17 First Data Corp., Senior Notes, 9.88%, 9/24/15 Seagate Technology HDD Holdings, 6.80%, 10/1/16 UTILITIES(2.7%) NRG Energy, Inc., Senior Notes, 7.38%, 2/1/16 RRI Energy, Inc., Senior Notes, 7.63%, 6/15/14 Texas Competitive Electric Holdings Co. LLC, 10.25%, 11/1/15 TOTAL CORPORATE BONDS & NOTES (Cost $23,678,841) (72.5%) CONVERTIBLE CORPORATE BONDS & NOTES(11.8%) BASIC MATERIALS(1.2%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 COMMUNICATIONS(1.3%) Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 Principal Amount Value CONSUMER, CYCLICAL(0.9%) $ AMR Corp. 6.25%, 10/15/14 $ Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 CONSUMER, NON-CYCLICAL(2.9%) Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.50%, 5/15/14 Omnicare, Inc., 3.25%, 12/15/35 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 ENERGY(2.2%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 INDUSTRIAL(1.5%) SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY(1.8%) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $3,775,762) (11.8%) Shares Value COMMON STOCKS(1.5%) ENERGY(0.4%) Energy Transfer Partners L.P. FINANCIALS(0.7%) Equity Residential Hospitality Properties Trust 2 Value Line Aggressive Income Trust Schedule of Investments (unaudited) Shares Value UTILITIES(0.4%) FirstEnergy Corp. $ TOTAL COMMON STOCKS (Cost $413,214) (1.5%) PREFERRED STOCKS(0.9%) FINANCIALS(0.9%) Bank of America Corp. Series L, 7.25% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F, 7.625% TOTAL PREFERRED STOCKS (Cost $312,045) (0.9%) TOTAL INVESTMENT SECURITIES (86.7%) (Cost $28,179,862) Principal Amount Value REPURCHASE AGREEMENT(10.6%) $ With Morgan Stanley, 0.17%, dated 10/29/10, due 11/01/10, delivery value $3,800,054 (collateralized by $3,560,000 U.S. Treasury Notes 3.500%, due 05/15/20, with a value of $3,899,675) $ TOTAL REPURCHASE AGREEMENTS (Cost $3,800,000) (10.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(2.7%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($35,783,282 ÷ 7,276,283 shares outstanding) $ Security currently in default. For federal income tax purposes, the aggregate cost was $31,979,862, aggregate gross unrealized appreciation was $2,975,557, aggregate gross unrealized depreciation was $120,414 and the net unrealized appreciation was $2,855,143. 3 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards ("SFAS") No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: · Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; · Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Corporate Bonds & Notes $
